Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/5/2022 has been entered. Claim 1 has been amended. Claim 39 is new. Claims 10-24 and 35-37 have been cancelled. Claims 1-9, 25-34 and 38-39 are pending and under examination.

Claim Rejections Withdrawn
The rejection of claim 1-5, 7, 8, 9, 25-26,  28-34 and 39 under 35 U.S.C. 103 as being unpatentable over Lipford et al. US2003/0232074 12/18/03 in view of Brahmbhatt (hereinafter Brahmbhatt 1) et al. US 8,772,013 7/8/14 cited previously is withdrawn in view of the amendment to claim 1.

The rejection of claim  38 under 35 U.S.C. 103 as being unpatentable over Lipford et al. US2003/0232074 12/18/03  and  Brahmbhatt et al. US 8,722,013 7/8/14 cited previously as applied to claims 1-5, 7, 8, 9, 25-26, 28-34 and 39 above, further in view of  Noelle et al. US 2004/0141950 7/22/04 cited previously is withdrawn in view of the amendment to claim 1.
The rejection of claim 1-9, 25-34  and 39  under 35 U.S.C. 103 as being unpatentable over Kandimalla et al. US2012/0034248 2/9/12 in view of Brahmbhatt et al. US 8,722,013 7/8/14 cited previously because upon further Brahmbhatt et al does not disclose packaging of TLR3 agonist e.g. poly I:C into minicells and Kandimalla et al do not require the packaging of the polyI:C into minicells.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 in-part is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 3  in-part is not enabled with respect to the nucleic acid adjuvant comprising a nucleic acid that binds to at last one of TLR7 and TLR8.
This is because the ligand for TLR7 and TLR8 is a single stranded RNA (ssRNA) as evidenced by figure 1 of the drawings. Thus, regarding claim 3 the nucleic acid adjuvant of claim 1 which is linear double stranded RNA will not bind to TLR7 or TLR8 according to figure 1 of the drawings.

Status of Claims
Claims 1-2, 4-9, 25-34 and 38-39 are allowable. Claim  3 is rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645